DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 6/17/21 has been entered.
Response to Arguments
Applicant’s amendments filed 3/26/21 have been entered. Applicant’s amendments have overcome the previously presented drawing objections, claim objections, and 112(b) rejection(s) in the Office Action of 2/26/21. 

Applicant’s amendments have necessitated the new grounds of rejection presented below. The claims in question were previously rejected in view of Ingram (US 20170350211 A1), in view of Dilmaghanian (US 20170025779 A1). The claims are now rejected over Ingram (US 20170350211 A1), in view of Farner (Pressure-Energized Seal Rings To Better Withstand Flows). 
Claim Objections
Claim 20 is objected to because of the following informalities:  
Claim 20 at the end additionally states “left-leaning rhombus shape.” It appears as though this is a typographical error based on the manner in which applicant has recited a similar claim e.g. claim 12. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 11-12, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 5, 11-12, 18, and 20 each recite “the at least one garter spring is disposed within an annular seal”. However, they depend from a parent claim which already requires “one or more seal elements”. It is not clear of applicant is intending to introduce a new seal (“an annular seal”), in which case it is not clear whether there is support in the original disclosure for such a limitation, or define the “one or more seal elements” as being an annular seal. 

Claims 5, 11, and 18 recites “the right-leaning rhombus leans in a downhole direction or an up-hole direction.” However, the parent claim recites “a right-leaning rhombus or a left-leaning rhombus”., It is not clear whether applicant’s amendment is intended to require that the shape now be a right-leaning rhombus or whether the limitation of the dependent claim is conditional only if the rhombus is a right-leaning rhombus.  

Claims 12 and 20 recite “the left-leaning rhombus leans in a downhole direction or an up-hole direction.” However, the parent claim recites “a right-leaning rhombus or a left-leaning rhombus”., It is not clear whether applicant’s amendment is intended to require that the shape now be a left-leaning rhombus or whether the limitation of the dependent claim is conditional only if the rhombus is a left-leaning rhombus.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, 14-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ingram (US 20170350211 A1), in view of Farner (Pressure-Energized Seal Rings To Better Withstand Flows).


a liner (Fig 11A, liner 1102); and 
an expansion element (Fig 11A, element indicated at 1108), comprising: 
one or more seal elements (Fig 11A, seals 1140) bonded to the expansion element (Para 0095, “A bonding material, such as glue (or other attachment means), may be used” to connect seal 1140 to the expansion element gland 1115), wherein each of the one or more seal elements comprises at least one garter spring (Fig 11A, anti-extrusion spring 1142, described in additional detail in Para 0099-0100 as “garter spring 1200”). 
While Ingram teaches “the coils of the garter spring 1200 may have a polygonal shape, a semi-circle shape, a semi-oval shape” and “the coils of the garter spring 1200 may have a polygonal shape, a semi-circle shape, a semi-oval shape” (Para 0100) and shows a spring with angles less than 90 degrees (Fig 12C), Ingram is not explicit on a shape of a quadrilateral with angles less than or greater than 90 degrees.  
Farner teaches a spring comprising a shape of a right-leaning rhombus or a left-leaning rhombus (Fig 2, the internal spring ring is a “diamond”. https://www.thefreedictionary.com/diamond defines a diamond as a “A rhombus, particularly when oriented so that one diagonal extends from left to right and the other diagonal extends from top to bottom”, definition additionally provided. The examiner notes that the limitation “right-leaning” and “left-leaning” is a matter of perspective and a leaning relative to another component has not yet been defined in the claims and does not even appear to be discussed in the specification.).  
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See MPEP 2144(IV)(B).  

Regarding claim 7, Ingram teaches a downhole expandable liner hanger positioned in a subterranean wellbore, comprising: 
a liner (Fig 11A, liner 1102); and 
an expansion element (Fig 11A, element indicated at 1108), comprising: 
one or more spikes (Fig 11A, spike indicated around 1115); and 
one or more seal elements (Fig 11A, seals 1140) bonded to the expansion element (Para 0095, “A bonding material, such as glue (or other attachment means), may be used” to connect seal 1140 to the expansion element gland 1115), wherein each of the one or more seal elements comprises (Fig 11A, anti-extrusion spring 1142, described in additional detail in Para 0099-0100 as “garter spring 1200”). 
While Ingram teaches “the coils of the garter spring 1200 may have a polygonal shape, a semi-circle shape, a semi-oval shape” and “the coils of the garter spring 1200 may have a polygonal shape, a semi-circle shape, a semi-oval shape” (Para 0100) and shows a spring with angles less than 90 degrees (Fig 12C), Ingram is not explicit on a shape of a quadrilateral with angles less than or greater than 90 degrees.  
Farner teaches a spring comprising a shape of a right-leaning rhombus or a left-leaning rhombus (Fig 2, the internal spring ring is a “diamond”. https://www.thefreedictionary.com/diamond defines a diamond as a “A rhombus, particularly when oriented so that one diagonal extends from left to right and the other diagonal extends from top to bottom”, definition additionally provided. The examiner notes that the limitation “right-leaning” and “left-leaning” is a matter of perspective and a leaning relative to another component has not yet been defined in the claims and does not even appear to be discussed in the specification.).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Ingram by using a spring comprising a shape of a right-leaning rhombus or a left-leaning rhombus as disclosed by Farner because first, Ingram makes clear that “any shape” may be used and suggested the claimed invention by teaching a generic polygonal shape (Para 0100) and a shape with angles less than 90 degrees (Fig 12C) and second, Farner’s seal “withstand flows better than do conventional pressure-energized seal rings” (page 23). Moreover, the court held that a mere change in shape was a In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See MPEP 2144(IV)(B).  

Regarding claim 14, Ingram teaches a downhole expandable liner hanger positioned in a subterranean wellbore, comprising: 
an expansion element (Fig 11A, element indicated at 1108) comprising: 
one or more spikes (Fig 11A, spike indicated around 1115); and 
one or more seal elements (Fig 11A, seals 1140) bonded to the expansion element (Para 0095, “A bonding material, such as glue (or other attachment means), may be used” to connect seal 1140 to the expansion element gland 1115), wherein each of the one or more seal elements comprises at least one garter spring (Fig 11A, anti-extrusion spring 1142, described in additional detail in Para 0099-0100 as “garter spring 1200”). 
While Ingram teaches “the coils of the garter spring 1200 may have a polygonal shape, a semi-circle shape, a semi-oval shape” and “the coils of the garter spring 1200 may have a polygonal shape, a semi-circle shape, a semi-oval shape” (Para 0100) and shows a spring with angles less than 90 degrees (Fig 12C), Ingram is not explicit on a shape of a quadrilateral with angles less than or greater than 90 degrees.  
Farner teaches a spring comprising a shape of a right-leaning rhombus or a left-leaning rhombus (Fig 2, the internal spring ring is a “diamond”. https://www.thefreedictionary.com/diamond defines a diamond as a “A rhombus, particularly when oriented so that one diagonal extends from left to right and the other diagonal extends from top to bottom”, definition additionally provided. The examiner notes that the limitation “right-leaning” and “left-leaning” is a matter of perspective and a leaning relative to another component has not yet been defined in the claims and does not even appear to be discussed in the specification.).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Ingram by using a spring comprising a shape of a right-leaning rhombus or a left-leaning rhombus as disclosed by Farner because first, Ingram makes clear that “any shape” may be used and suggested the claimed invention by teaching a generic polygonal shape (Para 0100) and a shape with angles less than 90 degrees (Fig 12C) and second, Farner’s seal “withstand flows better than do conventional pressure-energized seal rings” (page 23). Moreover, the court held that a mere change in shape was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed device was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See MPEP 2144(IV)(B).  

Regarding claims 2, 8, and 15, Ingram further teaches wherein each of the one or more seal elements comprises a plurality of garter springs (Fig 11A, springs 1142 and 1144).  

(Fig 11A, distance between springs 1142, 1144), Givens is not explicit on wherein the plurality of garter springs are spaced apart by 1 inch to 10 inches.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Givens by having the plurality of garter springs spaced apart by 1 inch to 10 inches since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In other words, narrowing a general condition taught by the prior art to a specific numerical value has been held to be an obvious variation thereof. In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215. Moreover in order to implement the invention of Givens, one would necessarily be required to select a distance between the plurality of springs and selection of a distance in the recited range is on the same scale which can be expected for a sealing system in a wellbore system. 

Regarding claims 4, 10, 17, Ingram further teaches wherein the one or more seal elements are operable to engage a downhole tubular (Fig 11B, the seal(s) 1142, 1144 are in contact with tubular 130), and further wherein the one or more seal elements are operable to bear the axial load placed on the liner hanger (Fig 11B, the seal(s) 1142, 1144 are in direct contact with the tubular 130 and would exert as least some friction force bearing the weight/axial load of the liner hanger).  

 (as best understood in light of the indefinite language, Fig 11A, springs 1142 and 1144 are positions within seals 1140) such that the right-leaning rhombus leans in a downhole direction or an up-hole direction (Fig 2 of Farner, as best understood in light of the indefinite language, there would be at least one face or point on the top half which would face in an uphole direction). 

Regarding claims 12 and 20, Ingram as modified by Farner further teaches wherein the at least one garter is disposed within an annular seal (as best understood in light of the indefinite language, Fig 11A, springs 1142 and 1144 are positions within seals 1140) such that the left-leaning rhombus leans in a downhole direction or an up-hole direction  (Fig 2 of Farner, as best understood in light of the indefinite language, there would be at least one face or point on the top half which would face in an uphole direction).

Claims 6, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ingram (US 20170350211 A1), in view of Farner (Pressure-Energized Seal Rings To Better Withstand Flows), further in view of Tang (CN 203023474 U).

Regarding claim 6, 13, and 19, while Ingram teaches Ingram is silent on wherein the at least one garter spring comprises stainless steel, stainless steel alloys, carbon steel, carbon steel alloys, nickel alloys, or combinations thereof.  
(Paras 0010 and 0013, the spring may be “carbon steel spiral spring or stainless steel wire coil spring”).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Ingram by using the spring with the material as disclosed by Tang because Tang outlines a list of materials known to be useable for the construction of anti-extrusion garter springs and the selection of one such known material would be required for the implementation of the invention of Ingram and it would be obvious to try. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached on typically 7:30am-5pm EST, alternate Fridays off.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM MOORAD can be reached on 571-270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/T.N.Y./Examiner, Art Unit 3676

/BLAKE E MICHENER/Primary Examiner, Art Unit 3676